                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CARLOS J. RIVERA MAYSONET,                                :
                                                          :
                                    Petitioner,           :             CIVIL ACTION NO. 18-2260
                                                          :
         v.                                               :
                                                          :
TAMMY S. FERGUSON, THE DISTRICT                           :
ATTORNEY OF THE COUNTY OF                                 :
LEHIGH, and THE ATTORNEY                                  :
GENERAL OF THE STATE OF JOSH                              :
SHAPIRO,                                                  :
                                                          :
                                    Respondents.          :

                                        MEMORANDUM OPINION

Smith, J.                                                                                      February 11, 2019

         The pro se petitioner, currently serving a life sentence for a first-degree murder

conviction in 2000, has filed a petition for a writ of habeas corpus under 28 U.S.C. § 2254.

Because the petitioner failed to file the instant petition until approximately 12 years had passed

from the end of the one-year statute of limitations, the court will dismiss the petition as untimely.

                                   I.       PROCEDURAL HISTORY 1

         In September 2000, the petitioner, Carlos J. Rivera Maysonet (“Maysonet”), pleaded

guilty to criminal homicide for using a shotgun to kill another person on September 29, 1998. 2

The Honorable Edward D. Reibman of the Court of Common Pleas of Lehigh County then

conducted a degree-of-guilt hearing after which he found Maysonet guilty of first-degree


1
  The court has compiled the procedural history of this matter by reviewing the habeas petition and the attachments
thereto, the respondents’ submission in opposition to the petition, the state court record, and the publicly available
trial court and appellate court dockets.
2
  See Pet. Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody (“Pet”), Ex. A, Tr. of
Sept. 5, 2000 Guilty Plea Hr’g at 23–24, Doc. No. 1; State Ct. R. A more detailed description of the facts
underlying Maysonet’s criminal charges is contained in an October 4, 2001 opinion by the Superior Court of
Pennsylvania. See State Ct. R.; Mem. Op. at 1–3, Commonwealth v. Maysonet, No. 871 EDA 2001 (Pa. Super. Oct.
4, 2001).
murder. 3 In October 2000, Judge Reibman sentenced Maysonet to a mandatory term of life

imprisonment. 4 Maysonet timely filed post-sentence motions, which Judge Reibman denied on

February 16, 2001, via written opinion and order. 5

         Maysonet filed a timely notice of appeal from his judgment of sentence to the Superior

Court of Pennsylvania on March 15, 2001. 6 The Superior Court affirmed Maysonet’s judgment

of sentence on October 4, 2001. 7 It does not appear that Maysonet filed a petition for allowance

of appeal with the Supreme Court of Pennsylvania. 8

         On November 20, 2001, Maysonet filed a pro se first petition for post-conviction

collateral relief under Pennsylvania’s Post Conviction Relief Act, 42 Pa. C.S. §§ 9541–9546

(“PCRA”). 9 On November 30, 2001, Judge Reibman appointed counsel to represent Maysonet

in the prosecution of his first PCRA petition. 10 Judge Reibman held an evidentiary hearing on


3
  See Pet., Ex. B, Degree of Guilt Hr’g at 443.
4
   See Pet. at ECF p. 1; Docket, Commonwealth v. Maysonet, No. CP-39-CR-3500-1999 (Lehigh Ct. Com. Pl.),
available at https://ujsportal.pacourts.us/DocketSheets/CPReport.ashx?docketNumber=CP-39-CR-0003500-1999
(hereinafter referred to as “Com. Pl. Docket”); State Ct. R.
5
   See Com. Pl. Docket. Prior to the resolution of the post-sentence motions, Judge Reibman granted a motion for
leave to withdraw filed by Maysonet’s trial counsel, and new counsel entered an appearance on behalf of Maysonet.
See id.; see also Resp. to Pet. for Writ of Habeas Corpus (“Resp.”) at 1, Doc. No. 5.
6
   See Com. Pl. Docket; Docket, Commonwealth v. Maysonet, No. 871 EDA 2001 (Pa. Super.), available at
https://ujsportal.pacourts.us/DocketSheets/AppellateCourtReport.ashx?docketNumber=871+EDA+2001 (hereinafter
“Pa. Super. Docket”)
7
   See Pa. Super. Docket I; Com. Pl. Docket; Resp. at 2. It appears that while Maysonet’s counseled direct appeal
was awaiting disposition in the Superior Court, he filed a pro se notice of appeal to the Superior Court. See Com.
Pl. Docket. It also appears that the Superior Court dismissed Maysonet’s pro se appeal because he failed to timely
file the necessary docketing statement required by Rule 3517 of the Pennsylvania Rules of Appellate Procedure
despite the Superior Court warning him about the possible dismissal for failing to file the docketing statement with
the court. See Docket, Commonwealth v. Maysonet, No. 3166 EDA 2001 (Pa. Super.), available at
https://ujsportal.pacourts.us/DocketSheets/AppellateCourtReport.ashx?docketNumber=3166+EDA+2001; State Ct.
R.
8
  See Com. Pl. Docket; Pa. Super. Docket; Resp. at 2. The court notes that on the portion of the section 2254 habeas
form petitioner relating to Maysonet’s direct appeal, Maysonet indicates: “Denied Supreme Court 5-21-01.” See
Pet. at ECF p. 2. This appears to state that Maysonet filed a petition for allowance of appeal. Despite this statement,
there is no evidence in the state court record, the publicly available docket sheets for the Superior Court and the
Supreme Court of Pennsylvania, or Westlaw, showing that Maysonet filed a petition for allowance of appeal with
the Supreme Court of Pennsylvania. In addition, any denial of a petition for allowance of appeal (on May 21, 2001)
could not have been related to Maysonet’s direct appeal because the Supreme Court’s decision would have occurred
before the Superior Court first addressed the direct appeal.
9
  See Com. Pl. Docket; Resp. at 2.
10
   See Com. Pl. Docket.

                                                          2
the petition on January 15, 2002. 11 Judge Reibman denied the PCRA petition on June 27, 2002,

via written opinion and order. 12

        Maysonet filed a counseled notice of appeal from Judge Reibman’s denial of his PCRA

petition to the Superior Court on July 11, 2002. 13 The Superior Court affirmed the PCRA denial

on April 30, 2003. 14 On November 5, 2003, Maysonet filed a petition for leave to file a petition

for allowance of appeal nunc pro tunc with the Supreme Court of Pennsylvania. 15 The Supreme

Court of Pennsylvania granted the petition on May 26, 2004. 16 On July 10, 2004, Maysonet filed

a petition for allowance of appeal with the Supreme Court of Pennsylvania. 17 The Supreme

Court of Pennsylvania denied the petition for allowance of appeal on March 2, 2005. 18

        On April 26, 2005, Maysonet filed a pro se second PCRA petition. 19 Judge Reibman

provided notice to Maysonet of the court’s intent to dismiss the second PCRA petition without a

hearing as permitted by Rule 907 of the Pennsylvania Rules of Criminal Procedure on May 25,

2005. 20 Despite having filed requests for extensions of time to file a response to the notice of


11
   See State Ct. R. After the hearing, Judge Reibman provided the parties with the opportunity to submit briefs in
support of their respective positions. See id.; Com. Pl. Docket.
12
   See Com. Pl. Docket; Resp. at 2; State Ct. R.
13
   See Com. Pl. Docket; Resp. at 2; State Ct. R.
14
     See Docket, Commonwealth v. Maysonet, No. 2546 EDA 2002 (Pa. Super.), available at
https://ujsportal.pacourts.us/DocketSheets/AppellateCourtReport.ashx?docketNumber=2546+EDA+2002
(hereinafter referred to as “Pa. Super. PCRA Docket”); Mem. Op., Commonwealth v. Maysonet, No. 2546 EDA
2002 (Pa. Super. Apr. 30, 2003); Com. Pl. Docket; Resp. at 2; State Ct. R.
15
       See     Docket,     Commonwealth         v.   Maysonet,    182     MM        2003     (Pa.), available   at
https://ujsportal.pacourts.us/DocketSheets/AppellateCourtReport.ashx?docketNumber=182+MM+2003.
16
   See id.
17
      See Docket, Commonwealth v. Maysonet, No. 606 MAL 2004 (Pa.), available at
https://ujsportal.pacourts.us/DocketSheets/AppellateCourtReport.ashx?docketNumber=606+MAL+2004; see also
Pa. Super. PCRA Docket; Resp. at 2.
18
      See Docket, Commonwealth v. Maysonet, No. 606 MAL 2004 (Pa.), available at
https://ujsportal.pacourts.us/DocketSheets/AppellateCourtReport.ashx?docketNumber=606+MAL+2004; see also
Pa. Super. PCRA Docket; Resp. at 2.
19
   See Com. Pl. Docket; see also Resp. at 2.
20
   See Com. Pl. Docket; see also Resp. at 2. Rule 907 provides in pertinent part as follows:

        If the judge is satisfied [from initially reviewing the PCRA petition] that there are no genuine
        issues concerning any material fact and that the defendant is not entitled to post-conviction
        collateral relief, and no purpose would be served by any further proceedings, the judge shall give

                                                        3
intent to dismiss, it does not appear that Maysonet ever responded to the notice. 21 After finding

that the second petition was untimely filed, Judge Reibman dismissed the second PCRA petition

without a hearing on December 28, 2005. 22

         Maysonet then filed a notice of appeal from the dismissal of his second PCRA petition to

the Superior Court on January 31, 2006. 23 The Superior Court affirmed the dismissal of the

second PCRA petition on December 8, 2006, concluding that the second PCRA was untimely.24

Maysonet filed an application for reargument, which the Superior Court denied on February 13,

2007. 25 He then filed a petition for allowance of appeal to the Supreme Court of Pennsylvania

on February 26, 2007, which the Court denied on July 18, 2007. 26




         notice to the parties of the intention to dismiss the petition and shall state in the notice the reasons
         for the dismissal.

Pa.R.Crim.P. 907(1). Judge Reibman issued the notice because the second PCRA petition failed to raise any
genuine issue of material fact entitling Maysonet to relief and no purpose would be served by conducting any further
proceedings in the matter. See Com. Pl. Docket; Resp. at 2; State Ct. R.
21
   See Com. Pl. Docket; State Ct. R.
22
   See id.; Resp. at 2; State Ct. R. It appears that the order is dated March 27, 2005, but it was not entered on the
docket until March 28, 2005. See State Ct. R. Judge Reibman denied Maysonet’s motion for additional time to
respond to the notice as part of the dismissal order. See id. Judge Reibman dismissed the petition because “the time
for any petition for post-conviction relief has long since passed and the issues [Maysonet] would now raise are
waived.” Mem. Op. at 1, Commonwealth v. Maysonet, No. CP-39-CR-3500-1999 (Lehigh Ct. Com. Pl. Mar. 15,
2006).
23
   See Com. Pl. Docket; see also Resp. at 2. It appears that Maysonet sent the notice to the Superior Court first, and
it was docketed there on January 26, 2006. See State Ct. R.
24
     See Docket, Commonwealth v. Maysonet, No. 255 EDA 2006 (Pa. Super.), available at
https://ujsportal.pacourts.us/DocketSheets/AppellateCourtReport.ashx?docketNumber=255+EDA+2006; State Ct.
R.; Mem. Op. at 4, Commonwealth v. Maysonet, No. 255 EDA 2006 (Pa. Super. Dec. 8, 2006). The Superior Court
explained that as Maysonet’s direct appellate review period ended on November 3, 2001, he had one year from that
date, i.e. until November 4, 2002, to file a timely PCRA petition. See Mem. Op. at 4, Commonwealth v. Maysonet,
No. 255 EDA 2006 (Pa. Super. Dec. 8, 2006). The Superior Court also determined that Maysonet failed to timely
file the second petition because he filed it on April 26, 2005, and he failed to allege or prove that he was entitled to
one of the three exceptions to the timeliness requirement in the PCRA. See id.; see also 42 Pa. C.S. § 9545(b)(1)
(setting forth time limit for filing PCRA petition and exceptions to one-year limitations period).
25
     See Docket, Commonwealth v. Maysonet, No. 255 EDA 2006 (Pa. Super.), available at
https://ujsportal.pacourts.us/DocketSheets/AppellateCourtReport.ashx?docketNumber=255+EDA+2006.
26
      See Docket, Commonwealth v. Maysonet, No. 327 MAL 2007 (Pa.), available at:
https://ujsportal.pacourts.us/DocketSheets/AppellateCourtReport.ashx?docketNumber=327+MAL+2007.

                                                            4
        Before the Supreme Court of Pennsylvania denied the petition for allowance of appeal,

Maysonet filed his first petition for a writ of habeas corpus under 28 U.S.C. § 2254.27

Apparently, Maysonet submitted a document claiming that he was in the process of exhausting

his state court remedies under the PCRA, and Judge Davis entered a memorandum and order

granting Maysonet’s request and staying the case on October 4, 2007. 28 Judge Davis ordered

Maysonet to provide the court with written notice of his desire to have the court decide his

habeas petition on the merits within 30 days if the Supreme Court of Pennsylvania reached a

negative decision with regard to his PCRA petition. 29 There is no indication that Maysonet

provided this notice to Judge Davis after the Supreme Court of Pennsylvania denied his petition

for allowance of appeal on July 18, 2007, and it appears that no action was taken in this federal

habeas case for almost five years. 30

        During this almost five-year period, it appears that Maysonet filed documents with the

Court of Common Pleas of Lehigh County on October 5, 2010, November 22, 2010, and January

3, 2011, which Judge Reibman treated as serial pro se PCRA petitions. 31 Judge Reibman issued

a notice of intent to dismiss the PCRA petitions under Rule 907 of the Pennsylvania Rules of

Criminal Procedure on January 7, 2011. 32 As with the second PCRA petition, Judge Reibman

determined that the petition failed to raise any material fact entitling Maysonet to relief and that

Maysonet failed to timely file the petitions. 33 The court provided Maysonet with 20 days to file



27
   See Maysonet v. Commonwealth, Civ. A. No. 07-4116 (E.D. Pa.). Maysonet originally filed the petition in the
United States District Court for the Western District of Pennsylvania on July 19, 2007, and the Western District
transferred the case to this court on July 19, 2007. See Order, Maysonet v. Commonwealth, Civ. A. No. 07-4116
(E.D. Pa.), Doc. No. 1. The petition was assigned to the Honorable Legrome D. Davis, now retired, for resolution.
28
   See Mem. and Order at 1, 3, Maysonet v. Commonwealth, Civ. A. No. 07-4116 (E.D. Pa.), Doc. No. 2.
29
   See id.
30
   See Resp. at 3; Docket, Maysonet v. Commonwealth, Civ. A. No. 07-4116 (E.D. Pa.).
31
   See Com. Pl. Docket; State Ct. R.; see also Resp. at 3.
32
   See Com. Pl. Docket; State Ct. R.; see also Resp. at 3.
33
   See Com. Pl. Docket; State Ct. R.; see also Resp. at 3.

                                                       5
a response to the notice. 34 Judge Reibman ultimately dismissed the PCRA petitions without a

hearing on January 25, 2011, concluding that Maysonet failed to timely file the PCRA

petitions. 35

         In response to the dismissal order, Maysonet filed a “Pro Se Motion to Vacate Void

Judgement [sic]” on March 28, 2011, instead of filing a notice of appeal to the Superior Court.36

Judge Reibman denied this motion on May 2, 2011. 37 Maysonet responded to this order by filing

a “Pro Se Motion in the Nature of Application for Amendment of Court Decision Dated

5/2/2011” on May 17, 2011. 38 Judge Reibman denied this motion on July 25, 2011. 39

         Maysonet then filed an appeal to the Superior Court on August 12, 2011. 40 On February

10, 2012, the Superior Court ordered Maysonet to show cause, within 14 days, why the court

should not quash the appeal as having been untimely filed from the May 2, 2011 denial of the

PCRA petitions. 41 Although Maysonet responded to the order to show cause, the Superior Court

ultimately dismissed the appeal for his failure to file an appellate brief on April 10, 2012. 42 It




34
   See Com. Pl. Docket; State Ct. R.; see also Resp. at 3.
35
   See Com. Pl. Docket; State Ct. R.; see also Resp. at 3. The dismissal order is dated for January 24, 2011. See
State Ct. R. In addition, in the dismissal order, Judge Reibman noted that Maysonet appeared to have responded to
the notice by filing a 50-page document titled “Petition for Redress of Grievances,” which was “mostly
incomprehensible.” See Order, Commonwealth v. Maysonet, No. CP-39-CR-3500-1999 (Lehigh Ct. Com. Pl. Jan.
25, 2011). Judge Reibman nevertheless determined that to the extent that Maysonet’s response was discernable, “it
clearly fails to set forth any applicable exception to the requirement that a petition for post-conviction relief must be
filed within one year of the date the judgment becomes final.” See id.
36
   See Com. Pl. Docket; State Ct. R.; see also Resp. at 3.
37
   See Com. Pl. Docket; State Ct. R.; see also Resp. at 3.
38
   See Com. Pl. Docket; State Ct. R.; see also Resp. at 3.
39
   See Com. Pl. Docket; State Ct. R.; see also Resp. at 3.
40
   See Com. Pl. Docket; State Ct. R.; see also Resp. at 3.
41
     See Docket, Commonwealth v. Maysonet, No. 2273 EDA 2011 (Pa. Super.), available at
https://ujsportal.pacourts.us/DocketSheets/AppellateCourtReport.ashx?docketNumber=2273+EDA+2011.
42
     See Docket, Commonwealth v. Maysonet, No. 2273 EDA 2011 (Pa. Super.), available at
https://ujsportal.pacourts.us/DocketSheets/AppellateCourtReport.ashx?docketNumber=2273+EDA+2011; State Ct.
R.; see also Resp. at 4.

                                                           6
does not appear that Maysonet filed a petition for allowance of appeal with the Supreme Court of

Pennsylvania. 43

        In July 2012, Maysonet filed two documents in this court at Civil Action No. 07-4116.

The first document was a “Motion and Declaration in Support of Motion to Proceed in Forma

Pauperis.” 44 The second document was a “Writ of Habeas Corpus Ad Subjiciedum [sic] 42

Pa.C.S. Section 6501 et seq.” 45 Maysonet also later filed four other documents: a “Notice” on

September 24, 2012; a “Notice of Fault and Opportunity to Cure and Contest Acceptance” on

November 6, 2012; an “Affidavit of Certificate of Non-Response and Failure to Contest

Acceptance and Agreement” and an “Affidavit of Notice of Default” on November 19, 2012. 46

        Judge Davis entered an order on November 26, 2012, which directed the clerk of court to

furnish Maysonet with a current form for filing a petition for a writ of habeas corpus under 28

U.S.C. § 2254 and an application to proceed in forma pauperis. 47 Judge Davis also directed

Maysonet to file the completed section 2254 form and application to proceed in forma pauperis

with the clerk of court within 30 days from the date of the order. 48

        After the clerk of court received notice that Judge Davis’s November 26, 2012 order was

sent to the wrong address (Maysonet was apparently located in a different state correctional

institution), Judge Davis entered an order identical to the November 26, 2012 order on January

11, 2013. 49 When Maysonet did not timely respond to Judge Davis’s January 11, 2013 order


43
   Although unclear as to the precise relief Maysonet was seeking, it appears that he filed a pro se motion seeking a
writ of mandamus or other extraordinary relief with the Supreme Court of Pennsylvania on February 17, 2012 (prior
to the Superior Court dismissing the appeal). See Docket, Commonwealth v. Maysonet, No. 43 MM, 2012 (Pa.),
available at https://ujsportal.pacourts.us/DocketSheets/AppellateCourtReport.ashx?docketNumber=43+MM+2012
(last visited September 13, 2018). The Supreme Court of Pennsylvania denied the motion on May 23, 2012. See id.
44
   See Maysonet v. Commonwealth, Civ. A. No. 07-4116 (E.D. Pa.), Doc. No. 3.
45
   See Maysonet v. Commonwealth, Civ. A. No. 07-4116 (E.D. Pa.), Doc. No. 4.
46
   See Maysonet v. Commonwealth, Civ. A. No. 07-4116 (E.D. Pa.), Doc. Nos. 5-8.
47
   See Order, Maysonet v. Commonwealth, Civ. A. No. 07-4116 (E.D. Pa.), Doc. No. 9.
48
   See id.
49
   See Order, Maysonet v. Commonwealth, Civ. A. No. 07-4116 (E.D. Pa.), Doc. No. 10.

                                                         7
within 30 days, Judge Davis entered an order on February 26, 2013, which denied Maysonet’s

motion for leave to proceed in forma pauperis because of his failure to respond. 50 The only

document Maysonet filed thereafter, which the clerk of court docketed on March 15, 2013, was

titled “Object of a Right.” 51 Maysonet never filed a notice of appeal to the Third Circuit from

Judge Davis’s order denying his application for leave to proceed in forma pauperis, and Judge

Davis took no further action in the matter. 52

         On May 21, 2018, 53 slightly more than five years after Judge Davis denied Maysonet’s in

forma pauperis application and 12 years after the Supreme of Pennsylvania denied his petition

for allowance of appeal from the Superior Court’s affirmance of the denial of his first PCRA

petition, Maysonet filed a pro se petition under 28 U.S.C. § 2254 for writ of habeas corpus by a


50
   See Order, Maysonet v. Commonwealth, Civ. A. No. 07-4116 (E.D. Pa.), Doc. No. 11. The court notes that
Maysonet apparently filed a petition for a writ of mandamus with the Third Circuit Court of Appeals on February
22, 2013, which the Third Circuit denied on March 8, 2013. See Docket, In re: Carlos R. Javier Maysonet, No. 12-
4406 (3d Cir.); see also Third Circuit Order, Maysonet v. Commonwealth, Civ. A. No. 07-4116 (E.D. Pa.), Doc. No.
12.
51
   See Object of a Right, Maysonet v. Commonwealth, Civ. A. No. 07-4116 (E.D. Pa.), Doc. No. 13. It is unclear
precisely what Maysonet was seeking by filing this document because it is very difficult to interpret. Maysonet
appears to assert a belief that section 2254 does not provide him the relief he seeks in the case. See id. at ECF p. 1
(“After this Court has issued an Order dated October 3rd, 2007, has [sic] learned that 28 U.S.C. §2254, do [sic] not
actually provide petitioner relief to his necessities and disadvantage of the undergoing circumstances surrounding
his case.”). He also appears to recognize that the court ordered him to complete a section 2254 petition and an in
forma pauperis application. See id. (“Further, this Court did issue an Order dated November 27, 2012, ordering
petitioner i.e. Carlos J. Rivera Maysonet to fill up a Petition Under 28 U.S.C. §2254 for Habeas Corpus and an In
Forma Pauperis Form.”). He further mentions that he has problems with reading and writing English. See id. at
ECF pp. 1, 2. He also appears to request that the court recognize his petition for a writ of habeas corpus ad
subjiciendum. See id. at ECF p. 2 (“Petitioner request/ask to this Court to reckognize [sic] the petitioner’s filing of
Writ of Habeas Corpus Ad Subjiciendum pursuant to United States of North America and Commonwealth of
Pennsylvania Constitution to use the privilege to have the right to file an Original Writ of Habeas Corpus Ad
Subjiciendum, and proceed and serve referred writ of habeas corpus pursuant to the common law-positive law to do
so.”).
52
   Because Judge Davis never addressed any of Maysonet’s claims, the instant petition is not a “second or
successive” petition under 28 U.S.C. § 2244(b)(2). See, e.g., Stewart v. Martinez-Villareal, 523 U.S. 637, 644–45
(1998) (concluding that habeas petitioner’s second section 2254 petition was not second or successive because
petitioner did not “receive an adjudication of his claim” in first habeas petition, and explaining that “[t]o hold
otherwise would mean that a dismissal of a first habeas petition for technical procedural reasons would bar the
prisoner from ever obtaining federal habeas review”).
53
   The federal “prisoner mailbox rule” provides that a pro se prisoner’s petition is deemed filed “at the time
petitioner delivered it to the prison authorities for forwarding to the court clerk.” Houston v. Lack, 487 U.S. 266,
275-76 (1988). Here, Maysonet included a declaration with the motion in which he states that he provided the
motion to prison authorities on May 21, 2018, for mailing to the clerk of court. See Pet. at ECF p. 16. Due to this
declaration, the court has used May 21, 2018 as the filing date.

                                                          8
person in state custody. 54 In the instant section 2254 petition, Maysonet raises the following

issues:

          [Ground One:] a) No knowledge given as to enter a nollo [sic] contendere plea; b)
          After has [sic] discussed specific degree and no element surprise shall be used;
          claimant was found guilty on a non-discussed degree which is not supported by
          the record; c) No knowledge was given about a Hearing Dregree [sic] by Jury; d)
          No knowledge was given regarding to plea withdraw within ten days.

          [Ground Two:] Denial of Guaranteed Due Process Rights. . . . 1) At the
          preliminary hearing just one witness was presented and convinced to testify under
          perjury; 2) After the preliminary hearing non-cross examined witnesses went
          incorporated to the case; 3) Judge and District Attorney refused to provide/grant
          Bill of Particulars and full discovery; 4) Claimant was entrampted [sic] to testify
          against himself.

          [Ground Three:] Court Appinted [sic] Counselors Breach of Their Constitutional
          (Contract) Oath of Office during the discharge of their duties. . . . 1) Court
          Appointed Counsel did not appeal Bill of Particulars and full discovery denial; 2)
          The Hearing Degree Counsel did not object-appeal incorporated non-cross
          examined witnesses at preliminary hearing; 3) Court Appointed Counsel did not
          suppress evidence and testimony, ect. [sic] of incorporated non-cross examined at
          preliminary hearing witnesses; 4) Direct Appeal Counsel has sua sponte his non-
          vital facts and issues; 5) PCRA Counsel did not amend PCRA or at least care
          about paper work.

          [Ground Four:] Legal Innocence. . . . If either of the trial court appointed counsel
          or the Post Conviction Collateral Relief Petition appointed counsel has raised
          and/or presented to the trial court all of the procedural-default grounds stated on

54
  In 2017, Maysonet filed two miscellaneous matters. The first was a purported Rule 60(b) motion which the clerk
of court docketed on June 20, 2017. See In re Maysonet, No. 17-mc-109 (E.D. Pa.), Doc. No. 1. He also filed a
“Notice to [sic] Appeal” and what appeared to be another copy of the purported Rule 60(b) motion that he filed in
No. 17-mc-109. See In re Maysonet, No. 17-mc-169, Doc. Nos. 1, 2. At no point in these documents did Maysonet
competently explain the order from which he was seeking to appeal (in fact, it somewhat appeared that he was trying
to appeal from a Supreme Court of Pennsylvania order denying a petition for allowance of appeal). See, e.g.,
Amendment of Mot. to Seek Relief Pursuant to Fed. R. Civ. P. 60(b) at ECF p. 3 (“Movant is seeking relief from
Pennsylvania Supreme Court Order as stated copy attached on prior Motion For Relief Pursuant To 60(b) filed.”), In
re Maysonet, No. 17-mc-109 (E.D. Pa.), Doc. No. 5. This court entered an order in both actions on January 3, 2018,
denying the actions without prejudice to Maysonet to file a petition for habeas relief under 28 U.S.C. § 2254. See In
re Maysonet, No. 17-mc-109 (E.D. Pa.), Doc. No. 6; In re Maysonet, No. 17-mc-169 (E.D. Pa.), Doc. No. 4.
Maysonet did not attempt to appeal from these orders.
         Subsequent to the court’s January 3, 2018 order, Maysonet filed a motion for leave to proceed in forma
pauperis and a petition for production of records and files which the clerk of court docketed at No. 17-mc-109 on
April 27, 2018. See In re Maysonet, No. 17-mc-109 (E.D. Pa.), Doc. Nos. 7-9. This court denied the application for
leave to proceed in forma pauperis and petition for production of records via an order entered on May 2, 2018,
because, inter alia, the court previously dismissed the action. See Order, In re Maysonet, No. 17-mc-109 (E.D. Pa.),
Doc. No. 10. Maysonet did not appeal from this order.

                                                         9
        this petition; claimant would be given exoneration and exculpatory abode as
        longer the cause and prejudice doctrine has protected claimant’s (Constitutional)
        legal rights and interests. 55

Regarding the timeliness of the petition, Maysonet states: “Judge Legrom[e] D. Davis did retire

without has [sic] address and decided over the writ of habeas corpus filed, and no knowledge I

has [sic] received about his retirement, and at the filing of a Rule 60(b) Motion was Ordered to

file the instant Habeas Corpus.” 56

        On June 19, 2018, this court preliminarily reviewed the habeas petition and entered an

order requiring the respondents to file an answer and memorandum concerning the timeliness of

the petition and any applicable statutory or equitable tolling of the statutory of limitations by July

18, 2018. 57 The court also directed Maysonet to file a reply to the respondents’ answer and

memorandum on or before August 20, 2018. 58

        The respondents timely filed a response to the petition on July 18, 2018. 59 To date,

Maysonet has not responded to the court’s order. 60

                                           II.     DISCUSSION

        The primary issue that the court is concerned with at this stage is whether the statute of

limitations under Anti-Terrorism and Effective Death Penalty Act of 1996 (“AEDPA”) bars the

55
   Pet. at ECF pp. 5, 7, 9, 10-11.
56
   Id. at ECF p. 14.
57
   See Order at 1-2, Doc. No. 3.
58
   See id. at 3. The court also addressed a motion for production of records that Maysonet filed with his habeas
petition. See id. The court denied the motion without prejudice to him reasserting it if the court ultimately
determined that the statute of limitations did not bar the instant petition. See id.
59
   See Doc. No. 5.
60
   There is no indication, by way of returned mail from the United States Postal Service, that Maysonet has not
received the court’s June 19, 2018 order. Maysonet did file a document titled, “Notice of Status and Standing
Regarding filings of Paper Work and Documents; and Request for an Injunction,” which the clerk of court docketed
on October 11, 2018. See Doc. No. 7. As best the court can discern, Maysonet filed the document to explain why
he had refused a copy of the court’s September 18, 2018 order. See Doc. No. 7 at ECF pp 1–2; see also
Unnumbered Docket Entry Between Doc. Nos. 6 and 7 (indicating that September 18, 2018, was returned to the
clerk of court because Maysonet refused to accept envelope containing order). He also was attempting to have the
court address the Pennsylvania Department of Corrections’ mail policy, which he claimed was violating his rights.
See Doc. No. 7 at ECF p. 2. At no point in this document does Maysonet attempt to explain how the instant habeas
petition is timely.

                                                       10
court from considering Maysonet’s section 2254 habeas petition. Regarding the applicable

statute of limitations, the AEDPA provides as follows:

           (d)(1) A 1-year period of limitation shall apply to an application for a writ of
           habeas corpus by a person in custody pursuant to the judgment of a State court.
           The limitation period shall run from the latest of—

             (A) the date on which the judgment became final by the conclusion of direct
             review or the expiration of the time for seeking such review;

             (B) the date on which the impediment to filing an application created by State
             action in violation of the Constitution or laws of the United States is removed, if
             the applicant was prevented from filing by such State action;

             (C) the date on which the constitutional right asserted was initially recognized
             by the Supreme Court, if the right has been newly recognized by the Supreme
             Court and made retroactively applicable to cases on collateral review; or

             (D) the date on which the factual predicate of the claim or claims presented
             could have been discovered through the exercise of due diligence. 61

           Here, Maysonet does not assert any arguments that subsections (B)–(D) apply here

insofar as (1) he has not identified any purported state action in violation of the Constitution or

laws of the United States which prevented him from filing a habeas petition, (2) he has not

identified a newly recognized constitutional right that was made retroactively applicable to cases

on collateral review and somehow pertains to his case, and (3) he has not asserted that he has any

newly discovered evidence that he could not have previously discovered despite the exercise of

due diligence. Therefore, only subsection (A) applies here.

           When calculating the commencement of the statute of limitations for purposes of

subsection (A), the court must determine when Maysonet’s judgment of sentence became final.

“Under § 2244(d)(1)(A), a state court criminal judgment becomes ‘final’ and the statute of




61
     28 U.S.C. § 2244(d).

                                                    11
limitations begins to run, ‘at the conclusion of review in the United States Supreme Court or

when the time for seeking certiorari review expires.’” 62

         Here, the Superior Court affirmed Maysonet’s judgment of sentence on direct appeal on

October 4, 2001. Maysonet had 30 days thereafter (or until November 5, 2001) 63 to file a

petition for allowance of appeal with the Supreme Court of Pennsylvania. 64 Maysonet did not

file a petition for allowance of appeal; as such, his judgment of sentence became final on

November 5, 2001. Therefore, AEDPA’s statute of limitations began to run on November 5,

2001, and Maysonet had until November 5, 2002, to file his section 2254 petition unless any

statutory or equitable tolling period applies.

         Concerning statutory tolling, the AEDPA contains a tolling provision, which provides

that “[t]he time during which a properly filed application for State post-conviction or other

collateral review with respect to the pertinent judgment or claim is pending shall not be counted

toward any period of limitation under this subsection.” 65 A “properly filed application” for state

post-conviction collateral review is “one submitted according to the state’s procedural

requirements, such as the rules governing the time and place of filing. 66                       “State prisoners


62
   Jones v. Morton, 195 F.3d 153, 157 (3d Cir. 1999) (quoting Kapral v. United States, 166 F.3d 565, 575 (3d Cir.
1999) and citing Morris v. Horn, 187 F.3d 333, 337 n.1 (3d Cir. 1999)).
63
   The 30-day period concluded on Saturday, November 3, 2001. Maysonet would have had until the following
Monday to file the petition. See Pa.R.A.P. 107 (incorporating by reference the rules of construction of the Statutory
Construction Act of 1972, 1 Pa. C.S. §§ 1901–1991); 1 Pa. C.S. § 1908 (“Whenever the last day of any such period
[of time referenced in a statute] shall fall on Saturday or Sunday . . . such day shall be omitted from the
computation.”).
64
   See Pa.R.A.P. 1113(a) (“Except as otherwise prescribed by this rule, a petition for allowance of appeal shall be
filed with the Prothonotary of the Supreme Court within 30 days after the entry of the order of the Superior Court or
the Commonwealth Court sought to be reviewed.”). As Maysonet was proceeding in 2001, the then-version of
Pennsylvania Appellate Rule 1113(a) applies to his action during this period. At the time, it appears that the version
of Rule 1113 had been in effect without amendment since approximately September 13, 1982. See Pa.R.A.P. 1113,
credits (showing amendment adopted on April 26, 1982, and effective 120 days after May 15, 1982, and next
amendment adopted October 18, 2002, and effective on December 2, 2002). It appears that the timing to file a
petition for allowance of appeal was also 30 days during this period. See, e.g., Commonwealth v. Barrett, 761 A.2d
145, 147 n.5 (Pa. Super. 2000) (pointing out then-version of Rule 1113, which provided 30-day period for filing
petition for allowance of appeal with Supreme Court of Pennsylvania).
65
   28 U.S.C. § 2244(d)(2).
66
   Lovasz v. Vaughn, 134 F.3d 146, 148 (3d Cir. 1998).

                                                         12
therefore must file their state claims promptly and properly under state law in order to preserve

their right to litigate constitutional claims that are more than one year old in federal court.” 67 If

the state court dismisses a late-filed application for post-conviction collateral review because it is

time-barred, the application does not constitute a “properly filed application” for AEDPA tolling

purposes. 68

        As indicated by the language of the AEDPA, the court must “look to state law governing

when a petition for collateral relief is properly filed.” 69 Under the PCRA, an individual seeking

post-conviction collateral relief must file the petition “within one year of the date the judgment

becomes final” unless the petitioner alleges and proves one of three limited exceptions which are

inapplicable here. 70 A judgment becomes final under the PCRA “at the conclusion of direct

review, including discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking the review.” 71

        As indicated above, Maysonet timely filed his first PCRA petition on November 20,

2001, and, as such, the limitations period was statutorily tolled until the Supreme Court of




67
   Fahy v. Horn, 240 F.3d 239, 243 (3d Cir. 2001).
68
   See Merrit v. Blaine, 326 F.3d 157, 165–66 (3d Cir. 2003).
69
   Fahy, 240 F.3d at 243.
70
   42 Pa. C.S. § 9545(b)(1). Those three exceptions are:
          (i) the failure to raise the claim previously was the result of interference by government officials
          with the presentation of the claim in violation of the Constitution or laws of this Commonwealth
          or the Constitution or laws of the United States;
          (ii) the facts upon which the claim is predicated were unknown to the petitioner and could not
          have been ascertained by the exercise of due diligence; or
          (iii) the right asserted is a constitutional right that was recognized by the Supreme Court of the
          United States or the Supreme Court of Pennsylvania after the time period provided in this section
          and has been held by that court to apply retroactively.
42 Pa. C.S. § 9545(b)(1)(i)-(iii). The court notes that section 9545 has remained unchanged since January 1996.
See 42 Pa. C.S. § 9545, credits (showing that last amendment to statute occurred on November 17, 1995, and was
effective in 60 days).
71
   42 Pa. C.S. § 9545(b)(3).

                                                      13
Pennsylvania denied Maysonet’s petition for allowance of appeal on March 2, 2005. 72 The

limitations period resumed on that date.

         Maysonet also filed a second PCRA on April 26, 2005. This second petition did not toll

the statute of limitations because the state courts determined that Maysonet did not timely file the

petition and the petition did not meet any of the exceptions to the time-bar set forth in 42 Pa. C.S.

§ 9545(b)(1)(i)–(iii). See Pace v. DiGuglielmo, 544 U.S. 408, 417 (2005) (concluding that

“[b]ecause the state court rejected petitioner’s PCRA petition as untimely, it was not ‘properly

filed,’ and [the petitioner] is not entitled to statutory tolling under § 2244(d)(2)”). Since the

second petition did not statutorily toll the limitations period, Maysonet needed to file his section

2254 petition by no later than March 2, 2006. As Maysonet did not file the instant petition until

May 21, 2018, the petition is facially untimely. 73

         This determination is not the end of the inquiry because the court must also examine

whether Maysonet’s petition is entitled to equitable tolling. In this regard, the limitations period

in section 2244(d) is not jurisdictional and, as such, is subject to equitable tolling where the

petitioner “shows (1) that he has been pursuing his rights diligently, and (2) that some

extraordinary circumstance stood in his way and prevented timely filing.” 74 The petitioner has

the burden of demonstrating an entitlement to equitable tolling and establishing due diligence. 75




72
   The 90-day period during which a state prisoner may file a petition for writ of certiorari in the United States
Supreme Court from the denial of his or her state PCRA petition “does not toll the one-year limitations period set
forth at 28 U.S.C. § 2244(d)(2).” Stokes v. Dist. Attorney of Phila., 247 F.3d 539, 543 (3d Cir. 2001).
73
   Maysonet’s 2010 and 2011 serial PCRA petitions filed in the Court of Common Pleas would not have tolled the
statute of limitations because it had already expired.
See Long v. Wilson, 393 F.3d 390, 395 (3d Cir. 2004) (“The state habeas petition had no effect on tolling because an
untimely state post-conviction petition is not properly filed for purposes of tolling, and, in any event, the limitations
period had already run when it was filed.” (internal citations and quotation marks omitted)).
74
   Holland v. Florida, 560 U.S. 631, 645–46, 649 (2010).
75
   See Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005).

                                                          14
         “The decision to equitably toll § 2244(d) ‘must be made on a case-by-case basis.’” 76 In

addition,

         [i]n each case, there is a need for flexibility, avoiding mechanical rules, and
         awareness ... that specific circumstances, often hard to predict in advance, could
         warrant special treatment in an appropriate case. There are no bright lines in
         determining whether equitable tolling is warranted in a given case. Rather,
         equitable tolling is appropriate when principles of equity would make the rigid
         application of a limitation period unfair. 77

“In the final analysis, . . . ‘a statute of limitations should be tolled only in the rare situation where

equitable tolling is demanded by sound legal principles as well as the interests of justice.’” 78

         Here, Maysonet has not specifically argued that he is entitled to equitable tolling and has

failed to present sufficient averments or evidence to account for the approximately 13-year delay

in filing the instant petition for writ of habeas corpus. Even presuming that Maysonet has been

pursuing his rights diligently, he has not demonstrated that an extraordinary circumstance stood

in his way and prevented him from filing the instant petition. 79 The court recognizes that

Maysonet mentions his limited English proficiency in his habeas petition, 80 but he references it

not as an excuse for failing to file a timely habeas petition; instead, he claims it is the reason why

the courts have not granted him the relief sought to date. At bottom, even if Maysonet’s

76
   Munchinski v. Wilson, 694 F.3d 308, 329 (3d Cir. 2012) (quoting Holland, 560 U.S. at 650–51).
77
   Id. (internal citations and quotation marks omitted).
78
   Jones v. Morton, 195 F.3d 153, 159 (3d Cir. 1999) (quoting United States v. Midgley, 142 F.3d 174, 179 (3d Cir.
1998)). In Jones, the Third Circuit discussed that, in other cases, “equitable tolling may be appropriate if (1) the
defendant has actively misled the plaintiff, (2) if the plaintiff has in some extraordinary way been prevented from
asserting his rights, or (3) if the plaintiff has timely asserted his rights mistakenly in the wrong forum.” Id. (citation
and internal quotation marks omitted). The Third Circuit also referenced a decision in a Title VII action in which
the court determined that equitable tolling may be appropriate where “‘a claimant received inadequate notice of her
right to file suit, where a motion for appointment of counsel is pending, or where the court has misled the plaintiff
into believing that she had done everything required of her.’” Id. (quoting Seitzinger v. Reading Hosp. & Med. Ctr.,
165 F.3d 236, 240 (3d Cir. 1999)).
79
   Concerning Maysonet’s diligent pursuit of his rights, he must “show that he . . . ‘exercised reasonable diligence in
investigating and bringing [the] claims.’ Mere excusable neglect is not sufficient.” Miller v. N.J. State Dep’t of
Corr., 145 F.3d 616, 618–19 (3d Cir. 1998) (second alteration to original) (internal citation and citation omitted).
While Maysonet has been pursuing litigation since his judgment of sentence, there have been a number of lengthy
delays so if the court had to address his diligence, the court would not find that he has been diligently pursuing his
rights.
80
   See, e.g., Pet. at ECF p. 6.

                                                           15
statement could somehow be interpreted as a claim for equitable tolling, his claim does not rise

to the level of an extraordinary circumstance entitling him to equitable tolling.

        Maysonet’s additional assertion, that the instant petition was timely because he did not

know about Judge Davis’s retirement, also does not warrant any relief. Judge Davis denied

Maysonet’s in forma pauperis application in March 2013, and it is unclear how a lack of

knowledge of Judge Davis’s retirement has any bearing on the timing of the filing of the instant

petition. As such, it is also not an extraordinary circumstance warranting equitable tolling.

        Although the court has determined that Maysonet is not entitled to equitable tolling, the

court must conduct the final inquiry to determine whether he has asserted a convincing claim of

actual innocence that can overcome the limitations period. 81 A petitioner seeking to invoke a

claim of actual innocence to overcome a time bar must “present[] ‘evidence so strong that a court

cannot have confidence in the outcome of the trial unless the court is also satisfied that the trial

was free of nonharmless constitutional error.’” 82

        After thoroughly reviewing the habeas petition and the attachments thereto, it appears

that almost all Maysonet’s arguments relate to procedural issues relating to pretrial proceedings

and his trial proceedings. Nonetheless, it is possible that Maysonet is raising a claim of actual

innocence when he states: “claimant was found guilty on a non-discussed degree which is not

supported by the record.” 83 Even if the court construes this as a claim of actual innocence, there

is nothing in the petition or attached to the petition remotely showing evidence of Maysonet’s

innocence that is “‘so strong that a court cannot have confidence in the outcome of the trial.’” 84


81
   See McQuiggin v. Perkins, 569 U.S. 383 (2013) (“We hold that actual innocence, if proved, serves as a gateway
through which a petitioner may pass whether the impediment is a procedural bar, as it was in [Schlup v. Delo, 513
U.S. 298 (1995) and House v. Bell, 547 U.S. 518 (2006)], or, as in this case, expiration of the statute of
limitations.”).
82
   Id. (quoting Schlup, 513 U.S. at 316).
83
   Pet. at ECF p. 5.
84
   Id. (quoting Schlup, 513 U.S. at 316).

                                                       16
As such, this exception to the time bar is also inapplicable and, as such, the instant petition is

untimely.

                            III.     CERTIFICATE OF APPEALABILITY

        To be entitled to a certificate of appealability, Maysonet would have to show that, inter

alia, reasonable jurists would debate whether this court was correct in its ruling. 85 The court

does not find that a reasonable jurist would disagree with the court’s assessment of the timeliness

of Maysonet’s claims; accordingly, the court will not issue a certificate of appealability.

                                           IV.      CONCLUSION

        Maysonet’s judgment of sentence became final on November 5, 2001, and, because he

timely filed a PCRA petition, he was entitled to statutory tolling under section 2244(d)(2) until

the Supreme Court of Pennsylvania denied his petition for allowance of appeal on March 2,

2005. He had one year from that date, i.e. until March 2, 2006, to file the instant petition.

Maysonet did not file the instant petition until more than 12 years had passed from the expiration

of the time for him to file a habeas petition under section 2244(d)(1). There is no basis for

equitable tolling here, and Maysonet has not set forth a colorable claim of actual innocence.

Accordingly, the court must dismiss the petition as untimely.                    The court will not issue a

certificate of appealability.

        The court will enter a separate order.

                                                              BY THE COURT:



                                                              /s/ Edward G. Smith____
                                                              EDWARD G. SMITH, J.

85
   See Slack v. McDaniel, 529 U.S. 473, 484 (2000) (“To obtain a COA under § 2253, a habeas petitioner must make
a substantial showing of the denial of a constitutional right, a demonstration that ... includes a showing that
reasonable jurists could debate whether ... the petition should have been resolved in a different manner or that the
issues presented were adequate to deserve encouragement further.” (internal citations and question marks omitted)).

                                                        17
